DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 05NOV2021 regarding 35 USC 103 Claim Rejections of Claims 1, 3-16 have been fully considered but they are not persuasive. 
Regarding Claim 1, Examiner thanks the Applicant for his amendments. Applicant argues that the prior art is completely silent as to performing rotary swaging in multiple passes within the claimed range of deformation.  Examiner respectfully disagrees and notes that evidence of the claimed limitations in the prior art of record are cited in the 35 USC 103 Claim Rejection of Claim 1, stated below, based upon Chludzinski (US 2016/0136396), hereinafter, Chludzinski. 
Applicant further argues that the prior art Pachla does not teach or suggest multiple rotary swaging passes…to the degree required in each pass.  Without conceding the Applicant’s argument, Examiner notes the prior art Chludzinski, as stated above and below in the 35 USC 103 Claim Rejection.  Applicant still further argues the prior art does not teach multiple rotary swaging passes performed after an ECAP process.  Examiner respectfully disagrees and notes , as stated in the most recent Office Action, and as stated below, Kawamura discloses the workpiece is additionally pressure-formed after or both before and after the machining by ECAE, also known as ECAP, (Para [0360], Ln 1-3 discloses the process of producing the workpiece, prior to machining).  Further, Examiner notes that the 35 USC 103 Claim Rejection, regarding Claim 1, is based upon the combination of prior art references cited and argument against individual references is inappropriate (see (MPEP 2145.IV, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)). 
Applicant argues that the amended limitation of Claim 1, “passes”, is considered to be more precise that the previously recited limitation “steps”.  Without commenting on the distinction between the two terms, Examiner notes the new amended limitation is addressed in the 35 USC 103 Claim Rejection of Claim 1, as stated below. 
Applicant further argues that the prior art Felss “does not disclose performing rotary swaging in multiple passes, each with a defined diameter reduction, thus, swaging the whole workpiece in a several full passes”.  Examiner respectfully disagrees, and further, Examiner notes the Applicant argues that Felss is not a disclosure of multiple passes.  The applicant merely states this as fact, without evidence, instead relying on a description of the operation of a swaging tool, which is then equated to non-uniform “change in shape” (Applicant’s Arguments/Remarks, page 5 of 9, Ln 23-31).  None of the foregoing is evidence of the lack of disclosure of swaging in multiple passes in Felss. 
Applicant further argues (Applicant’s Arguments/Remarks, page 6 of 9, Ln 1-2) that Pachla cannot teach or suggest rotary swaging, and then states Pachla teaches only “a finishing treatment”.  Examiner notes that the purpose of a method step is not the method step itself, and only the step of rotary swaging is claimed, in Claim 1.  Therefore, the argument that Pachla cannot teach or suggest rotary swaging because of the purpose of the method of Pachla is not the purpose of the method step of the instant application is a spurious argument and therefore invalid.  Applicant further argues, in the same paragraph, that Felss teaches away form the prior art Pachla, because the degrees of deformation of the two references are different.  Again, Examiner respectfully disagrees, and notes the two references have been combined to teach specific limitations claimed, as stated below, and not used to support one another in every detail.  In fact, as differing manufacturing methods are employed to produce different articles, it is entirely reasonable to expect the different methods may be used similarly to produce results which, although alike in form, differ in degree and detail, as required by the particular article produced.  Applicant then states again that Felss does not disclose rotary swaging in several passes, an argument rebutted above. 
Applicant argues that the results of the method are unpredictable, and thus the method is unobvious.  Examiner respectfully disagrees, and notes the cited prior art relied upon in the 35 USC 103 Claim Rejection of Claim 1 as stated below.  Applicant’s basis for the unobviousness argument is based in part upon data in tables on pages 12 and 13 of the instant application, which are purported to show the unobviousness.  Examiner notes the data used in the argument appears to be a description of articles produced by the claimed process which do not meet acceptability criteria, that is, some articles, outside the claimed range of deformation, are noted to have undesirable characteristics.  Examiner notes the method claimed requires only that a degree of deformation occurs.  Other results of the forming process, which may be of commercial concern when applying the process to the workpiece claimed, have not been claimed and may not be used as evidence of non-obviousness. 
Applicant also argues that, while Felss teaches an increase in hardness, as recited in the claim 1 preamble, Felss is silent to rotary swaging after ECAP.  Examiner respectfully notes that Felss has not been cited to combine the ECAP and rotary swaging processes, but only to provide evidence of the details of the rotary swaging process, as stated below.  Applicant further argues Felss “seem to indicate that rotary swaging will in all instances increase hardness” are wrong.  Examiner respectfully notes that nowhere has Felss been so cited, and the conclusory statement by the Applicant is made without evidence, and therefore spurious. 
Applicant then refers to the Office Action page 7 (Applicant’s Arguments/Remarks, page 7 of 9, Ln 10), and restates the previous argument that Felss fails to teach rotary swaging and teaches that rotary swaging always increases hardness, without additional evidence.  Examiner respectfully notes that simply restating arguments is not proof of validity. 
Applicant further argues the against the results of the claimed method, stating that “an increase in hardness of a material in general may have - and usually has - negative side effects”.  Examiner thanks the Applicant for his observation, but notes that only claimed limitation of the method were examined and “side effects”, while potentially a commercial concern, are not claimed limitations and therefore not examined in light of the prior art of record. 
Applicant then further argues that Pachla does not teach a further improvement of material properties after ECAP by rotary swaging.  Without conceding the Applicant’s point, Examiner notes the claims require only the step of rotary swaging after ECAP, not the motivation for the rotary swaging step.  Examiner further notes “Pachla further teaches rotary swaging after machining (Para [0016], Ln 36; Examiner notes that a finishing operation, by definition, is accomplished after machining) achieved a diameter reduction (Para [0016 Ln 5-6 "diameter = 50mm" and Ln 37-8 diameter= 5mm)”, equivalent to a degree of deformation of 0.1 (50*0.1=5) as stated in the 35 USC 103 Claim Rejection of Claim 1, as stated below.  Examiner further notes Claim 1 requires “the workpiece is machined by equal channel angular pressing (ECAP), characterized in that the method includes rotary swaging the workpiece machined by ECAP, thus achieving a diameter reduction and an increase in hardness of the workpiece”, thus not positively claiming either ECAP nor rotary swaging as solely responsible for an increase in hardness, as the Applicant argues is claimed (Applicant’s Arguments/Remarks, page 8 of 9, Ln 5). 
Applicant argues (Applicant’s Arguments/Remarks, page 8 of 9, Ln 6-19) that the unclaimed limitation of rolling is a valid argument against cited prior art because said prior art does not teach or suggest the results of the claimed method, and rolling as disclosed in the instant application.  Examiner, again, respectfully disagrees, and reminds the Applicant that only claimed limitations are examined and that limitations from the specification may not be imported into the claims, unless positively recited there. 
Applicant finally argues, again, that the prior art of record cited does not teach multiple rotary passes of a workpiece, resulting in the degree of deformation claimed.  Again, Examiner respectfully disagrees and notes the above Pachla citation, as stated in the 35 USC 103 Claim Rejection of Claim 1, as stated below. 
Examiner notes the additional Chludzinski reference is included in the 35 USC 103 Claim Rejection of Claim 1, as further evidenciary reference of the state of the art.  
Examiner notes that Applicant has provided arguments/remarks regarding amended claims 8 & 10, however claims 8 & 10 are not amended.  Examiner has interpreted these arguments/remarks as an inadvertent error, however, for the sake of completeness of the record, the following is added to this Office Action:
Regarding Claim 8, Examiner thanks the Applicant for his amendments and notes that although Applicant argues that Kawamura does not disclose additional pressure forming either after or before and after ECAP, Examiner respectfully disagrees and notes, as stated in the most recent Office Action, and as stated below, Kawamura discloses the workpiece is additionally pressure-formed after or both before and after the machining by ECAE, also known as ECAP, (Para [0360], Ln 1-3 discloses the process of producing the workpiece, prior to machining). 
Regarding Claim 10, Examiner thanks the Applicant for his amendments and notes that although Applicant argues that the discontinuous process is distinct from producing continuous workpieces, such as coils, however Applicant provides no evidence of the distinction argued and Examiner notes the claims do not require any such distinction. 
Examiner notes that Applicant does not provide arguments per se against the rejections of Claims 4, 9, 11 or 13-16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9, 11 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, et alia (WO 2012/119196 A1), hereinafter Wilson, in view of Wang, et alia (CN 106756680 B), hereinafter Wang as evidenced by Kienhoefer (Rotary Swaging Technology, Felss GmbH 2003), hereinafter Felss. 
Regarding Claim 1, Wilson discloses a method for machining a workpiece (64) made of a metallic material, wherein the workpiece includes a workpiece center and the workpiece is machined by equal channel angular pressing (ECAP) (page 18, lines 7-9; page 19, lines 22-25), characterized in that the method includes rotary swaging the workpiece machined by ECAP, thus achieving a diameter reduction (Pg 31, Ln 5-11) through forming of the workpiece by swaging in multiple passes, each of the passes result in a degree of deformation (Pg 31, Ln 5-11).
However Wilson is silent to the specifics of the swaging operation, specifically that the rotary swaging comprises rotating the workpiece relative to two or more tools arranged at a circumferential side of the workpiece machined by ECAP, wherein, during the step of rotating, the two or more tools exert deforming strokes directed radially inwardly toward the workpiece center, wherein forming of the workpiece by the step of rotary swaging takes place in multiple steps passes, each of the multiple steps passes having a degree of deformation of 0.1 to 0.5. 
Wang discloses a known method of rotary swaging a non-ferrous metals wherein the rotary swaging process comprises rotating the workpiece relative to two or more tools arranged at a circumferential side of the workpiece (Para [0003]-[0007]), the two or more tools exert deforming strokes directed radially inwardly toward the workpiece center (wherein rotational swaging requires at least two or more tools toward a workpiece center, as evidenced by Felss (3) & (4), Fig 2), wherein forming of the workpiece by the step of rotary swaging takes place in multiple steps passes, each of the multiple steps passes having a degree of deformation of 0.1 to 0.5 (Para [0004], Ln 4-5), which is used to increase the strength properties of the non-ferrous alloy (Para [0011], Ln 1, 6). 
It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to modify Wilson’s method to use Wang’s rotary swaging method as use of a known technique on a known method to yield a predictable result; or as simple substitution of one known method for another to yield a predictable result (substituting Wilson’s swaging with Wang’s rotary swaging technique such that Wilson’s ECAP non-ferrous metal bar is diameter reduced and hardness increased via Wang’s rotary swaging). 
Examiner notes that the use of the limitation "characterized in that" in Claims 1, 3-9 has been interpreted to mean "comprising", in accordance with standard US practice, for the purpose of examining the claims and advancing prosecution. 
Examiner further notes that the references to Wang are to the machine translation, attached.
Regarding Claim 3, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above. Wilson further discloses forming of the workpiece takes place at a temperature of 10°C to 600°C (Pg 6, Ln 17). 
Wilson is silent to the specifics of the swaging operation, specifically that the rotary swaging comprises forming of the workpiece at a temperature of 10°C to 600°C. 
Wang teaches that rotary swaging of the workpiece (Para [0003], Ln 2) is carried out at a temperature between 10°C to 600°C (Para [0004], Ln 2-3), for the purpose of enhancing mechanical properties (Para [0011], Ln 6). 
It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to modify Wilson’s method to use Wang’s rotary swaging method, at a temperature of between 10°C to 600°C, for the purpose of enhancing mechanical properties. 
Regarding Claim 4, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above.  Wilson further discloses the metallic material includes titanium and/or magnesium (Para [0001], Ln, 3 discloses titanium).  Examiner notes that the limitation "and/or" has been interpreted to mean "or", for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 6, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above.  Wilson further discloses the temperature of the workpiece during the machining by ECAP is at least 200°C, at least 350°C, at least 450°C, or at least 500°C (Pg 6, Ln 17-18).
Regarding Claim 7, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above. Wilson is not explicit to machining by ECAP includes at least four machining passes. 
Wang further teaches machining by ECAE includes at least four machining passes (Para [0013], Ln 2), in order to reduce the diameter of the workpiece. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Wilson/Wang/Felss would be performed to include at least four machining passes in order to reduce the diameter of the workpiece. 
Regarding Claim 9, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above.  Wilson further discloses the workpiece is additionally heat-treated (Pg 31, Ln 5-7). 
Regarding Claim 11, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above.  Wilson further discloses the workpiece is a blank (Pg 30, Ln 16-18). 
Regarding Claim 15, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above. Wilson discloses the step of machining the workpiece through ECAP, to provide the workpiece machined by ECAP (Pg 4, Ln 32-33). 
Regarding Claim 16, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above.  Wilson is not explicit to a 75% diameter reduction. 
Felss teaches that the degree of deformation of the workpiece after rotary swaging can be as much as 90% (Page 8, Ln 1-2).  A skilled Artisan would recognize the need for optimization of result affected variables, such as finished size of a component, and therefore the amount of diametral reduction would be determined by the required finished component diameter. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Wilson/Wang/Felss would result in a diameter reduction of as much as 90%, including of at least 75%. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Wang, Felss and Ferrasse, et alia (US 2018/0094340), hereinafter Ferrasse. 
Regarding Claim 5, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above.  Wilson is silent to the metallic material is a titanium alloy that includes zirconium in a mass fraction of approximately 10% to approximately 20%. 
Ferrasse teaches a method for machining a workpiece made of a metallic material, produced by ECAE (Para [0038], Ln 16-18) (also known as ECAP, Wilson, Pg 4, Ln 32-33), having zirconium (Para [0038), Ln 15).  Ferrasse is not explicit to a mass fraction of zirconium of 10% to 20%, however Ferrasse teaches amounts in excess of 1 % (Para [0079], Ln 1-3 and 9-12), in order to add strength to the alloy.  Examiner notes that the specification is silent to any novel technical features resulting from the specific range claimed.  The range of Zirconium of 10% to 20%, in the composition of the alloy, would be the result of routine engineering design choice, and therefore would have been obvious to a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ECAE (Equal Channel Angular Extrusion) method for machining a workpiece made of a metallic material, as taught by combined Wilson/Wang/Felss, also known as ECAP (Equal Channel Angular Pressing) with the method for machining a workpiece made of a metallic material, including having zirconium in a mass fraction of 10% to 20%, as taught by Ferrasse, in order to add strength to the alloy. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Wang, Felss and Kawamura, et alia (US 2007/0169859), hereinafter Kawamura. 
Regarding Claim 8, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above.  Wilson is silent to additionally pressure-forming the workpiece after or both before and after the machining by ECAP. 
Kawamura teaches a method for machining a workpiece (64) made of a metallic material (Para [0002], Ln 2-3).  Kawamura further teaches the workpiece is additionally pressure-formed after or both before and after the machining by ECAE (Para [0360], Ln 1-3 teaches the process of producing the workpiece using pressure forming before machining by ECAE; Para [0366], Ln 10-11 teaches process of producing the workpiece using pressure forming after machining by ECAE) (also known as ECAP, Wilson, Pg 4, Ln 32-33), to form a billet from a powder and to add shear to the powder. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by combined Wilson/Wang/Felss, to include additional pressure-forming, as taught by Kawamura, to form a billet from a powder and to add shear to the powder. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Wang, Felss and Moscoso, et alia (US 2008/0138163), hereinafter Moscoso. 
Regarding Claim 10, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above.  Wilson discloses the process is discontinuous (Pg 22, Ln 16-18, Pg 23, Ln 4-6 discloses a separate storage vessel, which implies a discontinuous process, since if the process was continuous, the product could not be contained within a vessel of finite size).  Wilson is not explicit to the length of the workpiece. 
Moscoso teaches a method for machining a workpiece, produced by ECAE (Para [0003], Ln 1-6) (also known as ECAP, Wilson, Pg 4, Ln 32-33).  Moscoso further teaches the workpiece produced as a foil, sheet, bar, wire, ribbon, or filament. Moscoso further teaches the method provide for low cost production of products (Para [0015], Ln 2-4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Wilson/Wang/Felss with the method for machining a workpiece of continuous length, as taught by Moscoso, i.e., having a length greater than or equal to 500 mm or greater than or equal to 1000 mm or greater than or equal to 2000 mm, in order to provide for low cost production of products. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Wang, Felss and Zhu, et alia (US 6,399,215), hereinafter Zhu (‘215). 
Regarding Claim 12, combined Wilson/Wang/Felss teaches all elements of the claimed invention as stated above.  Wilson is silent to wherein the workpiece is a medical implant. 
Zhu (‘215) teaches a method for machining a titanium workpiece using ECAE (also known as ECAP, Wilson, Pg 4, Ln 32-33).  Zhu (‘215) further teaches machining wherein the workpiece is a medical implant (Col 4, Ln 31-33). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Wilson/Wang/Felss would be a medical implant, as taught by Zhu (‘215). 
Regarding Claim 13, combined Wilson/Wang/Felss/Zhu (‘215) teaches all elements of the claimed invention as stated above. Wilson is silent to wherein the medical implant is a dental implant. 
Zhu (‘215) teaches the medical implant (Col 4, 38-40) is a dental implant (Col 6, Ln 49-50). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Wilson/Wang/Felss/Zhu (‘215) with the method for machining a workpiece made of a metallic material, wherein the medical implant (Col 4, 38-40) is a dental implant, as taught by Zhu, to economize the manufacturing process. 
Regarding Claim 14, combined Wilson/Wang/Felss/Zhu (‘215) teaches all elements of the claimed invention as stated above. Wilson is silent to wherein the medical implant is in the form of a screw, a plate, a nail, a wire, a pin, a foil, a scaffold, or a stent. 
Zhu teaches a method for machining a workpiece made of a metallic material, produced by ECAE (Col 3, Ln 29-34) (also known as ECAP, Wilson, Pg 4, Ln 32-33), wherein the medical implant (Col 4, 38-40) is in the form of a screw, a plate, a nail, a wire, a pin, a foil, a scaffold, or a stent (Col 6, Ln 51 ). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Wilson/Wang/Felss/Zhu (‘215) with the method for machining a workpiece made of a metallic material, wherein the medical implant (Col 4, 38-40) is in the form of a screw, a plate, a nail, a wire, a pin, a foil, a scaffold, or a stent, as taught by Zhu, to economize the manufacturing process. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cotton (US 2,345,100) hereinafter, Cotton. Cotton teaches an apparatus and method for machining a workpiece, using both extruding and swaging tools and methods. 
ForbesJones, et alia (US 2012/0308428) hereinafter, ForbesJones. ForbesJones teaches a method for machining a workpiece, using both extruding and swaging tools and methods. 
Pale, et alia (US 2015/0367681), hereinafter Pale. Pale teaches a method for machining a workpiece, using both extruding and swaging tools and methods. 
Pachla, et alia (US 2015/0336147), hereinafter Pachla.  Pachla teaches
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725